DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US PGP 2019/0107791) in view of Morooka et al. (US Patent 9,835,966) and further in view of Sonobe (US Patent 8,673,526).
Komatsu teaches a toner for use in an electrophotographic imaging apparatus ([0002]).  The toner is taught to comprise toner base particles and external additive particles comprising silica.  The silica particles are taught to have a particle size 1/2 (see p. 103-104, final paragraph of page 103 continued onto page 104).  While Komatsu does not teach this value, Komatsu does teach values for D84p and D50p in Table 1 that read on the Applicant’s upper GSDp range of 1.080 or less.  For Example, Toner 2 in Table 1 has a D84 value of 129 nm and a D50 value of 113 nm and therefore (129/113)1/2 = 1.068, which reads on the Applicant’s range.  The average particle size of the silica particles is taught to be between 80 and 150 nm ([0023]).  While the average particle size is taught to be based on volume it is understood that the range, which encompasses the Applicant’s number based range, will read on said number based range.  Suitable binder resins for the toner are taught to include styrene-acrylic resins and polyesters ([0029-32]).  Komatsu does not teach the circularity parameters recited by the Applicant in pending claim 1 or a suitable image forming apparatus in which to use said toner.
Morooka teaches a toner comprising silica particles as external additives (Abstract).  Furthermore, Morooka teaches that said silica particles should have an average circularity within the range of 0.93 to 0.98 in order to obtain satisfactory fluidity, dispersivity to the toner particles, cohesion and adhesion to the toner particles.  The circularity is obtained as 50% circularity in the cumulative frequency of the circularity of 100 primary particles obtained from plane image analysis.  As such, it is clear that at an average circularity of 0.98 it would be expected that 80 number% or more of the silica particles would have a circularity of 0.92 or more.  In any event, Morooka teaches that utilizing silica particles with high circularities improves the desirable toner properties 
Sonobe teaches an image forming apparatus and process cartridge comprising all of the limitations recited by the Applicant in pending claims 1 and 11 (col. 135 ln. 50 - col. 140 ln. 54).  The image forming apparatus is further taught to include an outermost layer (protective layer) comprising a cured film of a composition having a charge transporting skeleton provided by a polymerizable charge transport monomer (Abstract).  The polymerizable charge transport monomer is taught to have a triarylamine group (col. 9 ln. 3-25 and the compounds listed in columns 13-100).  The cured film is further taught to include an acrylic resin (col. 106 ln. 40 - col. 67).  The photoreceptor taught by Sonobe is taught to possess excellent mechanical strength as well as excellent flexibility and toughness (col. 2 ln. 8-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the silica particles of the toners of Komatsu et al. with a circularity within the range taught by Morooka et al. and to have optimized the amount of particles with a high circularity value in order to perfect the benefits associated therewith, as taught by Morooka et al. and to have utilized the resultant toner in the image forming apparatus and process cartridge taught by Sonobe et al. in order to benefit from the improved properties of the photoconductor provided in said image forming apparatus and process cartridge.

s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zenitani et al. (US PGP 2012/0189851) in view of Morooka et al. (US Patent 9,835,966) and further in view of Sonobe (US Patent 8,673,526).
Zenitani teaches a toner comprising resin mother particles and silica particles externally added to a surface thereof (Abstract).  The silica particles are taught to have volume average particle sizes of from 80 to 300 nm and a particle size distribution index of from 1.10 to 1.40 (Abstract).  While Zenitani does not teach an upper GSDp value, some of the examples taught by Zenitani will inherently satisfy the Applicant’s upper and lower GSDp ranges as recited in the instant claims.  Specifically, Zenitani teaches invenvitve Example 10 wherein the D50 value is 130 nm and the particle size distribution is 1.12.  The D50 value is within the range recited by the Applicant in pending claim 1 of 110 to 130 nm.  Furthermore, the particle size distribution index is taught to be represented by the formula (D84/D16)0.5 ([0026]).   Therefore, D84/D16 will be 1.25 (1.12*1.12 = 1.25).  In Table 2 of the instant specification the Applciant teaches Toner particles cA7 comprising first silica particles having an average particle size of 120 nm, an upper GSDp of 1.072 and a lower GSDp of 1.049.  Upper GSDp is defined as (D84/D50)0.5 and lower GSDp is defined as (D50/D16)0.5.  Therefore, the distribution index ((D84/D16)0.5) can be calculated as follows:
                
                    
                        
                            
                                
                                    
                                        
                                            D
                                            84
                                        
                                        
                                            D
                                            50
                                        
                                    
                                
                            
                        
                        
                            0.5
                        
                    
                    =
                    1.072
                
            
                
                    
                        
                            
                                
                                    D
                                    84
                                
                                
                                    D
                                    50
                                
                            
                        
                    
                    =
                    1.150
                
            
                
                    D
                    50
                    =
                    
                        
                            D
                            84
                        
                        
                            1.150
                        
                    
                
            
Furthermore,
                
                    (
                    
                        
                            
                                
                                    D
                                    50
                                
                                
                                    D
                                    16
                                
                            
                            )
                        
                        
                            0.5
                        
                    
                    =
                    1.049
                
            
                
                    (
                    
                        
                            D
                            50
                        
                        
                            D
                            16
                        
                    
                    )
                    =
                    1.100
                
            
                
                    
                        
                            
                                
                                    D
                                    84
                                
                                
                                    1.150
                                
                            
                        
                        
                            D
                            16
                        
                    
                    =
                    1.100
                
            
                
                    
                        
                            D
                            84
                        
                        
                            1.150
                            D
                            16
                        
                    
                    =
                    1.100
                
            
                
                    
                        
                            D
                            84
                        
                        
                            D
                            16
                        
                    
                    =
                    1.27
                
            
                
                    
                        
                            
                                D
                                84
                            
                            
                                D
                                16
                            
                        
                    
                    =
                    1.12
                
            

Therefore, the Applicant’s example cA7 has an average particle diameter of 120 nm and a particle distribution index of 1.12, which is sufficiently close to the average particle diameter of 130 nm and particle distribution index of 1.12 of Example 10 of Zenitani that the silica particles of Example 10 of Zenitani would inherently satisfy the Applicant’s recited upper GSDp and lower GSDp values as recited in pending claims 1-3.  Suitable binder resins for the toner are taught to include styrene-acrylic resins and polyesters ([0049-54]).
Morooka teaches a toner comprising silica particles as external additives (Abstract).  Furthermore, Morooka teaches that said silica particles should have an average circularity within the range of 0.93 to 0.98 in order to obtain satisfactory fluidity, dispersivity to the toner particles, cohesion and adhesion to the toner particles.  The circularity is obtained as 50% circularity in the cumulative frequency of the circularity of 100 primary particles obtained from plane image analysis.  As such, it is clear that at an 
Sonobe teaches an image forming apparatus and process cartridge comprising all of the limitations recited by the Applicant in pending claims 1 and 11 (col. 135 ln. 50 - col. 140 ln. 54).  The image forming apparatus is further taught to include an outermost layer (protective layer) comprising a cured film of a composition having a charge transporting skeleton provided by a polymerizable charge transport monomer (Abstract).  The polymerizable charge transport monomer is taught to have a triarylamine group (col. 9 ln. 3-25 and the compounds listed in columns 13-100).  The cured film is further taught to include an acrylic resin (col. 106 ln. 40 - col. 67).  The photoreceptor taught by Sonobe is taught to possess excellent mechanical strength as well as excellent flexibility and toughness (col. 2 ln. 8-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the silica particles of the toners of Zenitani et al. with a circularity within the range taught by Morooka et al. and to have optimized the amount of particles with a high circularity value in order to perfect the benefits associated therewith, as taught by Morooka et al. and to have utilized the resultant toner in the image forming apparatus and process cartridge taught by Sonobe et al. in order to benefit from the improved properties of the photoconductor provided in said image forming apparatus and process 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	04/07/2021